Citation Nr: 0420863	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right ankle injury.  

2.  Entitlement to service connection for residuals of a 
fracture of the left ankle.  

3.  Entitlement to service connection for orthopedic 
disabilities of the back and hips.  

4.  Entitlement to service connection for orthopedic 
disabilities of the knees and the legs.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1963.  Additional active duty during a period of 
reserves in 1965 and 1966 has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The issues of entitlement to service connection for a left 
ankle disorder and disorders of the back, hips, and knees are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied service 
connection for a right ankle disorder; the veteran was 
notified of the decision and advised of his appellate rights; 
he did not appeal; and the February 1996 decision became 
final.

2.  Evidence obtained since the February 1996 rating 
decision, while new, is not relevant and probative nor is it 
so significant that, when viewed by itself or in conjunction 
with the evidence previously of record, it must be considered 
in order to fairly decide the merits of the service 
connection claim for a right ankle disorder.


CONCLUSIONS OF LAW

1.  The RO's February 1996 decision denying service 
connection for a right ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 
20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's service connection claim for a right ankle disorder 
has not been submitted subsequent to the RO's February 1996 
decision; the requirements to reopen the claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Here, the AOJ, in an April 2001 letter, did provide the 
veteran with VCAA notice prior to the initial decision.  
However, the April 2001 letter did not contain the fourth 
element set forth in Pelegrini.  Although the VCAA letter 
provided to the veteran does not contain the fourth element, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
Subsequent to the pre-AOJ adjudication letter in 2001, the 
January 2002 rating decision and July 2002 statement of the 
case (SOC) and May and August 2003 supplemental statements of 
the case (SSOC) provided the veteran with a summary of the 
evidence, most of the applicable law and regulations and a 
discussion of the facts of the case.  At the recent personal 
hearing in December 2003, it was noted that the veteran was 
again provided with the laws and regulations pursuant to 
VCAA.  The pre-AOJ adjudication letter in April 2001 and the 
VCAA notification provided to the veteran at the hearing in 
December 2003 specifically notified him that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  It is the Board's conclusion 
that the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

New and Material

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the RO's February 1996 decision, the evidence 
of record consisted of the veteran's service medical records 
(SMRs) and postservice VA medical reports dated in 1995 and 
1996.  

The SMRs reflect that the veteran had a history of occasional 
sprained ankles at time of enlistment.  In December 1962, he 
hurt his "right" ankle playing basketball.  He complained 
of pain and swelling around the lateral malleoulus.  X-ray of 
the "right" ankle was negative.  On December 17, 1962, the 
veteran was discharged with a short leg cast and walker.  On 
December 27, 1962, the case was removed, and the pain and 
swelling had subsided.  Upon separation examination in 
December 1963, no residuals of this injury were noted.  

On VA examination in February 1996, the veteran complained of 
occasional ankle pain with some proximal radiation of pain.  
There was no swelling, deformity, or instability.  No right 
ankle disorder was diagnosed.  X-ray showed mild, left ankle 
post traumatic arthritis.  

The RO denied the claim in February 1996 noting that 
residuals of a right ankle disorder were treated during 
service and resolved.  

Evidence received subsequent to the RO's February 1996 rating 
decision denying service connection for a right ankle 
disorder consists of VA medical records.  These records are 
new, in the sense that they have not previously been 
reviewed, however, the Board concludes that they are 
cumulative in that they show no diagnosis of a right ankle 
disorder.  No right ankle disorder was diagnosed upon VA 
examination in February 2001.  When the right ankle was X-
rayed in June 2003, it was noted that there were no fractures 
or dislocations.  

Also added to the record were statements by the veteran, to 
include testimony at a RO personal hearing in February 2003 
and upon travel board hearing in December 2003.  
Specifically, he asserted that he did not fracture his right 
ankle during service.  Instead, references to the right ankle 
in service were a mistake and he insisted that he actually 
fractured his left ankle.  He said that he only sprained his 
right ankle.  

While this allegation is new, the medical evidence of record 
does not support his contention that he has a right ankle 
disorder of service origin.  The Board notes that a review of 
the record does not show that the veteran has ever received a 
competent medical diagnosis of a right ankle condition.  

For the reasons stated above, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of service connection for a right ankle disorder.  
Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 38 
C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the veteran's claim for entitlement to 
service connection for a right ankle disorder is not 
reopened.  


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for a right ankle disorder is denied.  


REMAND

It is the veteran's contention that he fractured his "left" 
ankle during service while playing basketball and that he now 
has additional orthopedic disabilities of the back, hips, 
knees, and legs.  He has claimed that he injured his back at 
the time of initial injury.  It is also his assertion that 
additional disabilities of the back, hips, knees, or legs may 
be present as secondary to ankle disability he incurred at 
the time when he initially fell.  

As noted above, the SMRs reflect that the veteran had a 
history of occasional sprained ankles at time of enlistment.  
In December 1962, the medical report reflects that he injured 
his "right" ankle playing basketball.  He complained of 
pain and swelling around the lateral malleoulus.  X-ray of 
the "right" ankle was negative.  On December 17, 1962, the 
veteran was discharged with a short leg cast and walker.  On 
December 27, 1962, the case was removed, and the pain and 
swelling had subsided.  Upon separation examination in 
December 1963, no residuals of this injury were noted.  On VA 
examination in February 1996, the veteran complained of 
occasional ankle pain with some proximal radiation of pain.  
There was no swelling, deformity, or instability.  No right 
ankle disorder was diagnosed.  X-ray showed mild, left ankle 
post traumatic arthritis.  When examined by VA in 1996, 
degenerative changes in both hips was noted.  There were 
degenerative changes in the lumbar spine.  There was evidence 
of an old left ankle fracture.  This old fracture was 
confirmed in 2003.  

Under the Veterans Assistance Claims Act of 2000 (VCAA), VA's 
duty to assist includes obtaining recent medical records and 
thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

In light of the above discussion and as the veteran does 
exhibit disabilities of the left ankle, back and hips, it is 
the opinion of the Board that a contemporaneous and thorough 
VA examination would be of assistance in clarifying the 
nature of the veteran's claims submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:  

1.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
left ankle, back, hips, knees, or legs 
that are not already of record.  After 
obtaining any necessary authorization or 
medical releases, the VBA AMC should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.  

2.  After completion, or an attempt of 
such, of # 1 above, the VBA AMC should 
schedule the veteran for a VA examination 
by an orthopedic surgeon or other 
available medical specialist to determine 
the nature, extent of severity, and 
etiology of any left ankle, back, hips, 
knee, or leg conditions found.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  Based on a review of the 
claim's folder and keeping in mind the 
veteran's assertion that he fractured his 
"left" leg during service and that he 
only sprained his right ankle, the 
orthopedic specialist is asked to provide 
an opinion as to the following questions:  

Does the veteran currently suffer from a 
left ankle disorder that is at least as 
likely as not of service origin?  
Moreover, does the veteran currently 
suffer from disorders of the back, hips, 
knees, or legs that are at least as 
likely as not related to service-
connected treatment for a "right" ankle 
disability?  In the examiner's opinion, 
are any current conditions related to 
service in any way?  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In addition, the VBA AMC 
should review the claims file to ensure 
that any notification and development 
action required by the VCAA of 2000 is 
completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for residuals of a 
fracture of the left ankle and orthopedic 
disabilities of the back, hips, knees, 
and legs.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



